Citation Nr: 0525789	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a scar and vision loss, 
left eye.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied service 
connection for scar and vision loss, left eye.  In December 
2002, the veteran disagreed with the denial of service 
connection.  The RO issued a statement of the case (SOC) in 
January 2003.  The veteran submitted his timely substantive 
appeal in April 2003.  

In his April 2003 substantive appeal, the veteran requested a 
hearing before the Board.  The requested hearing was 
scheduled for March 23, 2005.  The veteran requested that 
this hearing date be rescheduled and conducted via 
videoconference from a VA medical facility.  However, the 
veteran then failed to appear for the scheduled 
videoconference hearing before the Board on March 25, 2005.  
The veteran is deemed to have withdrawn his request for a 
hearing.  38 C.F.R. § 20.702(d) (2004).  Appellate review may 
proceed.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran's 
current vision in the left eye, 20/50, is caused by a 
cataract and a blood clot.  

2.  There is no medical evidence showing that the veteran has 
a scar on his left eye or that the current vision loss due to 
cataract and a blood clot is due to military service.


CONCLUSION OF LAW

The criteria for service connection for vision loss, left 
eye, due to a scar incurred in service, are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred a decrease in vision in 
the left eye during service as the result of an injury to the 
left eye caused by a sliver of metal.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran submitted his claim in April 2001.  
VA satisfied its duty to notify by means of a February 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision 
in October 2002.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  In 
particular, the Board notes that the veteran's service 
organization representative assisted the veteran to obtain 
evidence, and that the veteran's representative in the United 
States House of Representative assisted the veteran to obtain 
information from the National Personnel Records Center.  
Thus, it is clear that the veteran was aware of the types of 
information and evidence required to substantiate his claim.  
The January 2003 SOC included the complete text of 38 C.F.R. 
§ 3.159 as revised to incorporate and implement the VCAA.  

Finally, with respect to element (4), the Board notes that 
the 2002 letter did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  However, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to the VCAA letter.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
with appellate review of each claim on appeal. 

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service medical records 
were in the file in the 1950s.  Efforts to obtain any 
additional records were fruitless, as shown by responses from 
the National Personnel Records Center (NPRC).  The veteran 
has not referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  He has 
never reported receiving VA treatment.  A request was made 
for his records from Dr. Kublin, but that physician chose to 
submit a statement rather than the actual treatment records.  
The veteran was notified via the January 2003 statement of 
the case that Dr. Kublin had not submitted his actual 
treatment records, but the veteran did not subsequently 
submit these records or indicate that he wanted VA to make 
additional requests. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

The veteran was not afforded a medical examination, but one 
is not necessary in this case because, at a minimum, there is 
no competent evidence that the claimed conditions may be 
associated with his military service.  This is discussed in 
more detail below.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he is not prejudiced as 
a result of the Board proceeding to the merits of the claim.  

Laws and regulations applicable to claims for service 
connection 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
For certain chronic disorders, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within the applicable presumptive period following the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The claimed 
conditions are not subject to presumptive service connection.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish tonicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

In order to merit an award of compensation, a veteran must 
submit proof of a presently existing disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Facts and analysis

The veteran's service medical records reflect that his vision 
was 20/25 in both eyes, without correction, on induction 
examination conducted in December 1942.  On discharge 
examination conducted in January 1946, the veteran's 
uncorrected vision was 20/50 in the left eye, and his 
corrected vision was 20/20 in the left eye.  The service 
medical records which were associated with the claims file in 
1951 do not reflect that the veteran sought treatment in 
service for any eye injury or disorder.  

When additional service medical records were sought in 2001 
in connection with the claim now on appeal, the member of the 
U.S. House of Representatives who inquired on the veteran's 
behalf was informed that, if any records for the veteran 
remained at the National Personnel Records Center as of 1973, 
these records were destroyed in a fire at that facility.  A 
sick report dated in November 1944 reflects that the veteran 
was treated on that day.  He contends that he was treated for 
an injury to the left eye.  However, that record does not 
reflect the nature of the complaint for which medical 
treatment was sought.

The veteran reported that he was treated by Dr. Joseph Kublin 
for the scar in the left eye which resulted from the in-
service injury.  In a statement received in May 2002, Dr. 
Kublin indicated that the veteran had 20/50 vision in the 
left eye as the result of a cataract, which might be 
treatable, and as the result of a blood clot, which was not 
treatable.  This evidence is unfavorable to the veteran's 
claim, as this medical evidence is devoid of any reference to 
a scar on the left eye or to any injury incurred in service, 
but, rather, discloses that the veteran's current vision loss 
in the left eye is due to medical disorders, a cataract and a 
blood clot, and not the alleged in-service injury to the left 
eye.  Dr. Kublin did not state that the cataract and blood 
clot were caused by any eye injury, to include the alleged 
in-service injury.

The veteran was notified, by the discussion in the January 
2003 SOC, that Dr. Kublin's statement was unfavorable.  
However, he has not identified any other clinical records 
which might show that he had incurred a scar on the left eye.  
In any event, the clinical evidence clearly reflects that the 
veteran's current left eye vision loss is not related to a 
traumatic injury to the left eye.  Even assuming that the 
veteran incurred a scar on the left eye during service, the 
medical evidence establishes that he does not have a current 
disability due to that injury.

The Court of Appeals for Veterans Claims (Court) has stated 
that the fact that an injury occurred in service alone is not 
enough to warrant a grant of service connection.  Rather, the 
Court has held, there must be chronic disability resulting 
from that injury.  In this case, the medical evidence 
establishes that, if the veteran incurred a scar on the left 
eye in service, he does not have a current left eye 
disability as a result of that injury.  


The veteran's representative argues the alleged eye injury 
was incurred during combat conditions.  In Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Even if the Board were to accept, for the sake of 
argument, that the veteran incurred an eye injury during 
combat, the evidence must still establish by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events. See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, 
for the reasons discussed above, such competent medical nexus 
evidence is lacking.  

The representative also argues that the decreased visual 
acuity shown on the veteran's separation from service is 
presumptive evidence indicating an eye injury had occurred.  
Again, even accepting that an eye injury was incurred during 
service, there is still no evidence of disability due to that 
injury.

To the extent that the veteran is himself asserting that he, 
in fact, does have a current left eye disability as a result 
of the injury incurred in service, laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as the etiology of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Thus, his statements, without more, do not 
constitute competent favorable evidence.  

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
result in current disability.  Rabideau, supra.  As there is 
no medical evidence that the veteran has a current left eye 
disability due to a scar or other injury in service, the 
preponderance of the evidence is against the claim, and the 
claim for service connection must be denied.  In the absence 
of clinical evidence of current disability due to a left eye 
injury, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable determination. 


ORDER

The appeal for service connection for a scar and vision loss, 
left eye, is denied.




	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


